DETAILED ACTION
Double Patenting
	The double patenting rejection made in the previous Office Action as being unpatentable over copending Application No. 16940027 is withdrawn at the time of allowance in accordance with MPEP § 1490(VI)(D) since the copending application has a filing date which is later than the instant application. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
17. An antenna comprising: 
an antenna element array having a plurality of radiating radio-frequency (RF) antenna elements formed using portions of the first and second substrate with a liquid crystal (LC) therebetween, and 
a structure between the first and second substrates and outside the area of the RF antenna elements and contraction, the LC expansion and contraction being due to environmental changes.
25. An antenna comprising: 

a LC reservoir to collect LC from an area between the first and second substrates forming the RF antenna elements, the LC to flow into the LC reservoir due to LC expansion due to at least one environmental change.

Reasons for Allowance
Claim 1-27 allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, the prior art of record fails to disclose or render obvious the claim including, “…a structure between the first and second substrates and outside the area of the RF antenna elements to collect LC from an area between the first and second substrates forming the RF antenna elements due to LC expansion.” 
Regarding claim 17, the prior art of record fails to disclose or render obvious the claim including, “…a structure between the first and second substrates and outside the area of the RF antenna elements to act as a source and sink for LC from an area of the RF antenna elements due to LC expansion and contraction, the LC expansion and contraction due to environmental changes.”
Regarding claim 25, the prior art of record fails to disclose or render obvious the claim including, “…a LC reservoir to collect LC from an area between the first and second substrates forming the RF antenna elements, the LC to flow into the LC reservoir due to LC expansion due to at least one environmental change.”

Dependent claim 2-16, 18-24, and 26-27 is allowable based on its dependence on claim 1, 17, and 25, respectively. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL PATEL whose telephone number is (571)270-7443.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.P/Examiner, Art Unit 2845                                                                                                                                                                                                        

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845